SHARES SECURITY AGREEMENT




THIS SHARES SECURITY AGREEMENT (the “Agreement”), is made and entered into as of
September 27, 2012 by and among: (i) Tactical Air Defense Services, Inc., a
Nevada corporation (the “Grantor”); and (iii) Mark Daniels Irrevocable Trust III
(the “Secured Party”) (The Grantor and the Secured Party may be referred to
hereinafter individually as a “Party” and collectively as the “Parties”).




WHEREAS, on or about September 27, 2012 and concurrent with this Agreement, the
Parties entered into an acquisition agreement (the “Acquisition Agreement,” a
copy of which has been attached hereto as Exhibit A) whereby the Grantor
acquired from the Secured Party One Thousand (1,000) shares of Northrop TF5-1
Corp., a Florida corporation (“Northrop TF5-1”) common stock which represent
100% of the issued and outstanding shares of capital stock of Northrop TF5-1
(the “Northrop Shares,” represented by Stock Certificate No. 0002, a copy of
which has been attached hereto as Exhibit B), which were previously owned by the
Secured Party and transferred to the Grantor pursuant to the Acquisition
Agreement, such that following the Acquisition Agreement, Northrop TF5-1 will
continue its existence as a wholly owned subsidiary of the Grantor (collectively
the “Acquisition”).




WHEREAS, as a condition to the closing of the Acquisition Agreement and the
Acquisition itself and as a material inducement to enter into the Acquisition
Agreement and effectuate the Acquisition thereunder: (i) the Grantor issued the
Secured Party a secured convertible promissory note in the principle amount of
One Million Three Hundred and Fifty Thousand Dollars ($1,350,000)(the
“Convertible Note,” a copy of which has been attached hereto as Exhibit C); and
(ii) the Grantor issued the Secured Party a secured non convertible promissory
note in the principle amount of Five Hundred Thousand Dollars ($500,000) (the
“Note,” a copy of which has been attached hereto as Exhibit D and sometimes
referred to hereinafter collectively with the Convertible Note as the “Notes”)
(This Agreement, the Acquisition Agreement and the Notes may be referred to
hereinafter collectively as the “Transaction Agreements).




WHEREAS, as a condition to the closing of the Acquisition Agreement, the
Transaction Agreements, the Acquisition and the issuance of the Notes and as a
material inducement to enter into the Acquisition Agreement, the Transaction
Agreements, effectuate the Acquisition thereunder as a whole and issue the
Notes, the Parties agree that the Grantor execute and deliver to the Secured
Party this Agreement with the intent to secure the Notes collectively with the
Northrop Shares and provide for the grant to the Secured Party of a continuing
security interest in the Northrop Shares.




NOW, THEREFORE, in consideration of entering into the Transaction Agreements,
effectuating the Acquisition and the mutual covenants contained in this
Agreement, and for good and valuable consideration, receipt of which is hereby
acknowledged, the Parties hereby agree as follows:




ARTICLE I




DEFINITIONS




Section 1.1

Definition of Terms Used Herein.  All capitalized terms used herein and not
defined herein have the respective meanings provided therefore in the
Acquisition Agreement or the Notes, as applicable.  All terms defined in the
Uniform Commercial Code (hereinafter defined) as in effect from time to time and
used herein and not otherwise defined herein (whether or not such terms are
capitalized) have the same definitions herein as specified therein.




Section 1.2

Definition of Certain Terms Used Herein.  As used herein, the following terms
have the following meanings:




“Company Shares Collateral” shall mean the One Thousand (1,000) shares of
capital stock of Northrop TF5-1 issued in the name of Tactical Air Defense
Services, Inc. (defined in the Recitals above as the “Northrop Shares,”
represented by Stock Certificate No. 0002, a copy of which has been attached
hereto as Exhibit B).




“Obligations” means and is limited to the Principal Amount (as defined in the
Notes) and all accrued interest.




“Security Interest” has the meaning specified in Section 2.1 of this Agreement.




“Uniform Commercial Code” means the Uniform Commercial Code from time to time in
effect in the State of Florida.








1

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------

ARTICLE II




SECURITY INTEREST




Section 2.1

Security Interest.  As security for the payment and performance in full of the
Obligations and as an inducement for all Parties to enter into the Acquisition,
the Grantor hereby grants to the Secured Party a security interest in all of
such Grantor’s right, title and interest in and to the Company Shares Collateral
(the “Security Interest”).




ARTICLE III




REPRESENTATIONS AND WARRANTIES




Grantor represents and warrants to the Secured Party that:




Section 3.1

Filings; Actions to Achieve Perfection.  Upon request by the Secured Party,
fully executed Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Company Shares Collateral will be
delivered to the Secured Party for filing in each United States and foreign
governmental, municipal or other office, which are all the filings, recordings
and registrations that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Secured Party in respect of all Company Shares Collateral in which
the Security Interest may be perfected by filing, recording or registration




Section 3.2

Validity and Perfection of Security Interest.  Subject to the filings described
in Section 3.1 above, the Security Interest constitutes a legal, valid and
perfected security interest in all the Grantor’s right, title and interest in
Company Shares Collateral securing the payment and performance of the
Obligations.




ARTICLE IV




FURTHER ASSURANCES




Each party to this Agreement agrees to perform any further acts and execute and
deliver any further documents that may be reasonably necessary to carry out the
provisions of this Agreement and the Transaction Agreements.




ARTICLE V




EVENT OF DEFAULT AND REMEDIES




Section 5.1

Event of Default.   The occurrence and continuation of any one of the following
events shall be considered an event of default (an “Event of Default”):




(a)

The non-payment by the Grantor when due of the Principal Amount (as defined in
the Notes) and accrued interest as provided in the Notes; or




(b)

The occurrence or placement of a Lien (as defined below) placed on or against
the Company Shares Collateral and/or Aircraft Collateral. “Lien” shall mean and
be specifically limited to: (i) any interest in the Company Shares Collateral
and/or Aircraft Collateral which may be utilized in securing an obligation owed
to, or a claim by, Mr. Charlie Searock and/or  his successor and/or assignees
(collectively “Searock”), including, but not limited to, any claim whatsoever by
Searock arising from a prior lawsuit in the District Court of the 336th Judicial
District of Grayson County, Texas filed by Searock against the Corporation on
February 6, 2007 (Charles J. Searock, Jr., vs. Tactical Air Defense Services,
Inc., et al, Cause No.07-0322-336) and the related default judgment awarded to
Searock on October 25, 2010 in the above defined lawsuit (the “Searock Claim”),
whether such interest is based on the common law, statute, or contract, and
including a security interest, charge, claim, or lien arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, agreement, security agreement, conditional sale or trust receipt or
a lease, consignment or bailment for security purposes pertaining to Searock
and/or arising from the Searock Claim; (ii) to the extent not included under
clause “(i)” above, any reservation, exception, encroachment, easement,
right-of-way, covenant, condition, restriction, lease or other title exception
or encumbrance affecting the Company Shares Collateral and/or Aircraft
Collateral pertaining to Searock and/or arising from the Searock Claim; and
(iii) any contingent or other agreement to provide any of the foregoing
pertaining to Searock and/or arising from the Searock Claim.





2

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------




Section 5.2

Remedies upon Event of Default. Upon the occurrence and during the continuance
of an Event of Default, Grantor agrees to deliver the Company Shares Collateral
to the Secured Party on demand, and it is agreed that the Secured Party shall
have the right to take possession of the Company Shares Collateral and without
liability for trespass to enter any premises where the Company Shares Collateral
may be located for the purpose of taking possession of or removing the Company
Shares Collateral, and, generally, to exercise any and all rights afforded to a
secured party under the Uniform Commercial Code or other applicable law.  




Section 5.3

Application of Proceeds.  The Secured Party shall apply the proceeds of any
collection or sale of the Company Shares Collateral, as follows:




(a)

FIRST, to the payment of all reasonable costs and expenses incurred by the
Secured Party in connection with such collection or sale or otherwise in
connection with this Agreement or any of the Obligations;




(b)

SECOND, to the payment in full of the Obligations; and




(c)

THIRD, to Grantor, its successors or assigns, or to whomsoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
otherwise direct.




Upon any sale of the Company Shares Collateral by the Secured Party (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of any such proceeds, moneys or balances by the Secured Party or of
the officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Company Shares Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Secured Party or such officer or be answerable
in any way for the misapplication thereof.




ARTICLE VI




MISCELLANEOUS




Section 6.1

Notice.  Until otherwise specified in writing, the mailing addresses, fax
numbers and electronic mail addresses of the Parties of this Agreement shall be
as follows:




If to the Grantor:




Tactical Air Defense Services, Inc.

123 West Nye Lane, Suite 517

Carson City, Nevada 89706

Attention: Alexis Korybut, CEO

If to the Secured Party :




Mark Daniels Irrevocable Trust III

10130 North Lake Blvd., Suite 214-243

West Palm Beach, Florida 33412

Attention: Mark Daniels




Any notice or statement given under this Agreement shall be deemed to have been
given if delivered by national courier service with signature confirmation of
receipt, fax with electronic delivery confirmation, electronic mail transmission
or express, priority or registered mail with delivery confirmation, addressed to
the other Party at the address indicated above or at such other address which
shall have been furnished in writing to the addressor, or if such delivery is
refused by a Party.




Section 6.2

Binding Effect; Several Agreement; Successors and Assigns.  This Agreement shall
become effective as to Grantor when a counterpart hereof executed on behalf of
Grantor shall have been delivered to the Secured Party and a counterpart hereof
shall have been executed on behalf of the Secured Party, and thereafter shall be
binding upon Grantor and the Secured Party and their respective successors and
assigns, and shall inure to the benefit of Grantor, the Secured Party and their
respective successors and assigns, except that Grantor shall not have the right
to assign or transfer its rights or obligations hereunder or any interest herein
or in the Company Shares Collateral (and any such assignment or transfer shall
be void) except as expressly contemplated by this Agreement, the Notes or the
other Transaction Agreements.  




Section 6.3

Disputes.  Any dispute or other disagreement arising from or out of this
Agreement shall be resolved in state court in Florida.  Any such disputes may
only be resolved by a bench trial.  The interpretation and the enforcement of
this Agreement shall be governed by Florida Law as applied to residents of the
State of Florida relating to contracts executed in and to be performed solely
within the State of Florida.  (For additional terms related to Disputes, see
Section 6.4 below).








3

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------



Section 6.4

Governing Law.  The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
PALM BEACH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS ACQUISITION AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY
JURY OF ANY ISSUES SO TRIABLE.




Section 6.5

Attorneys’ Fees.  Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Agreement or the Transaction Agreements, or any
judgment based on this Agreement or the Transaction Agreements, in any legal
proceeding whatsoever, including insolvency, bankruptcy, arbitration,
declaratory relief or other litigation, the prevailing party shall be entitled
to receive from the other Party or parties thereto reimbursement for all
reasonable attorneys’ fees and all reasonable costs, including but not limited
to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the Party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.




Section 6.6

Entire Agreement; Modifications; Waiver.  This Agreement, the Notes and the
Transaction Agreements constitute the entire agreement between the Parties
pertaining to the subject matter contained herein. This Agreement, the Notes and
the Transaction Agreements supersede all prior and contemporaneous agreements,
representations, and understandings of the Parties. No supplement, modification,
or amendment of this Agreement, the Notes or the Transaction Agreements shall be
binding unless executed in writing by all the Parties. No waiver of any of the
provisions of this Agreement, the Notes or the Transaction Agreements shall be
deemed, or shall constitute, a waiver of any other provisions, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the Party making the waiver.




Section 6.7

Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or provision of this
Agreement shall in no way affect the validity or enforcement of any other
provision or any part thereof.




Section 6.8

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.




Section 6.9

Termination.  This Agreement and the Security Interest shall terminate when all
the Obligations have been paid in full, at which time the Secured Party shall
execute and deliver to Grantor, at Grantor’s expense, all Uniform Commercial
Code termination statements and similar documents which Grantor shall request to
evidence such termination.  Any execution and delivery of termination statements
or documents pursuant to this Section shall be without recourse to or warranty
by the Secured Party.




Section 6.10

Joint Drafting and Exclusive Agreement.  This Agreement, the Notes and the
Transaction Agreements shall be deemed to have been drafted jointly by the
Parties hereto, and no inference or interpretation against any one Party shall
be made solely by virtue of such Party allegedly having been the draftsperson of
this Agreement, the Notes or the Transaction Agreements. The Parties have each
conducted sufficient and appropriate due diligence with respect to the facts and
circumstances surrounding and related to this Agreement, the Notes and the
Transaction Agreements. The Parties expressly disclaim all reliance upon, and
prospectively waive any fraud, misrepresentation, negligence or other claim
based on information supplied by the other Party, in any way relating to the
subject matter of this Agreement, the Notes or the Transaction Agreements.




Section 6.11

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least ten (10) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The Parties agree that they have read this Agreement
and understand the content herein, and freely and voluntarily assent to all of
the terms herein




Section 6.12

Facsimile or Electronic Mail Signatures.  The Parties hereby mutually agree that
this Agreement may be executed by facsimile signatures or by scanned signatures
contained in an electronic mail transmission of any one or more Parties, each of
which shall have the same legal and binding force and effect as original
signatures of the same.




***SIGNATURE PAGE FOLLOWS***





4

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------




SIGNATURE PAGE




IN WITNESS WHEREOF, the parties have duly executed this Shares Security
Agreement as of the day and year first written above.




By:

Its:

GRANTOR




TACTICAL AIR DEFENSE SERVICES, INC.

a Nevada corporation










/s/ Alexis Korybut                            

Alexis C. Korybut

Chief Executive Officer

By:

Its:

SECURED PARTY




MARK DANIELS IRREVOCABLE TRUST III










/s/ Mark Daniels

Mark Daniels

Trustee







A FACSIMILE OR ELECTRONIC MAIL TRANSMISSION COPY OF THIS ACQUISITION AGREEMENT
SHALL HAVE





5

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------




EXHIBIT A




Acquisition Agreement









































































































































6

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------

EXHIBIT B




Northrop Shares Stock Certificate

































































































































































7

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------

EXHIBIT C




$1,350,000 Secured Convertible Promissory Note









































































































































8

_____Grantor

_____Secured Party










--------------------------------------------------------------------------------

EXHIBIT D




$500,000 Secured Promissory Note




































































































































































9

_____Grantor

_____Secured Party








